                                            Case 3:20-cv-01933-SI Document 35 Filed 05/06/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KALVIN N. CRAVEN,                                   Case No. 20-cv-01933-SI
                                   8                      Petitioner,

                                   9                v.                                       ORDER SUA SPONTE STAYING AND
                                                                                             ABEYING CASE AND
                                  10     JIM ROBERTSON,                                      ADMINISTRATIVELY CLOSING
                                                                                             CASE
                                  11                      Respondent.
                                  12
Northern District of California




                                                 Petitioner has informed the Court that on April 27, 2021, he filed a new state court habeas
 United States District Court




                                  13
                                       petition seeking to exhaust a number of new claims. Dkt. No. 34. As such, the Court finds it
                                  14
                                       appropriate to sua sponte stay and abey this petition. See Rhines v. Weber, 544 U.S. 269, 277-78
                                  15
                                       (2005).
                                  16
                                                 Accordingly, this action is STAYED and the clerk shall ADMINISTRATIVELY CLOSE
                                  17
                                       the action. Nothing further will take place in this action until petitioner exhausts the unexhausted
                                  18
                                       claims and, within thirty days of doing so, moves to reopen this action, lift the Court’s stay and
                                  19
                                       proceed with consideration of his habeas petition. Petitioner must promptly return to federal court
                                  20
                                       after his state court proceedings have concluded. If petitioner does not return within thirty days of
                                  21
                                       exhausting the unexhausted claims, dismissal is possible. See Kelly v. Small, 315 F.3d 1063, 1071
                                  22
                                       (9th Cir.), cert. denied, 538 U.S. 1042 (2003). The Court makes no finding at this time as to the
                                  23
                                       timeliness of the currently unexhausted claims.
                                  24
                                                 IT IS SO ORDERED.
                                  25

                                  26
                                       Dated: May 6, 2021                             ______________________________________
                                  27                                                    SUSAN ILLSTON
                                                                                        United States District Judge
                                  28
